DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on March 8, 2021.
Claims 1-18 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Interpretation
	The instant claims, although fully examined, include a significant amount of language that is written as intended use and need not be given full patentable weight. The following are a few examples: 
Claim 1: for providing a demonstrable and auditable history for the respective captured identification details and subsequent transactions for brokering a mortgage
Claim 2: to notify said lender should a borrower's creditworthiness rating change with respect to such lender's discrimination model
Claim 7: to achieve distributed consensus of said transactions
Claims 16 and 18: to facilitate automatic and periodic monitoring of the lender's borrowers to notify said lender should a borrower's creditworthiness rating change with respect to such lender's discrimination model



Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the following limitation: “v) transact with a suitable appraiser to assign a value to the verified asset.” The term “suitable” is a subjective term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining whether an appraiser is suitable, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the suitable appraiser is interpreted as any appraiser. 
Claims 1, 15, and 17 refer to “aggregate blockchains.” It is unclear what is meant by this limitation and the Specification does not provide any guidance. For purposes of examination, this will be interpreted as blockchains. 
Claims 3, 4, and 6 recite the following limitation: “non-exhaustive group consisting of.” The scope of these limitations is unclear. For example, it is not clear whether the group a closed group or a list of examples. If the group is non-exhaustive, it’s not clear how these claims further limit the independent claims. For purposes of examination, the list is interpreted as non-exhaustive / open-ended.  
Claim 10 recites the following limitation: “wherein the mortgage brokering computing system automatically comparing the borrower identification details, creditworthiness rating, asset identification details and asset valuation with the discrimination model to produce a lending decision comprises said system categorising these details into the at least two categories of lending decisions.” First, there is a lack of proper antecedent basis for “said system” and “these details.” It’s unclear which “system” and what “details” are being referenced. Additionally, the claim as a whole is not clear. It’s unclear what is being categorized and how the categories relate to the model. For purposes of examination, this limitation is interpreted as credit score ranges/categories.
Claim 17 has two limitations that recite the following portion of a limitation “recording the capturing, verification and…transactions in a blockchain.” The claim also has two limitations that involve capturing and verifying. The antecedent basis in this claim is not proper. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with regard to claims 1-14, which recite a financial transaction arrangement (but have limitations that include computing systems) and, therefore, are directed to the statutory class of machine. Applicant should consider clarifying the preamble to reflect that the claims are system claims. 
Yes, with regard to claims 15 and 16, which recite a “mortgage brokering computing system” and, therefore, are directed to the statutory class of machine. Applicant should consider clarifying the preamble to reflect that the claims are system claims. 
Yes, with regard to claims 17 and 18, which recite a method and, therefore, are directed to the statutory category of process. 

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claim identifies the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1. 	A financial transaction arrangement comprising: 
an identification service computing system having a database of identification records of potential borrowers; 
a financial institution computing system having a database with record of a borrower's ability to repay a mortgage or loan; 
a property registry computing system having a database of records of potential mortgageable assets; 
a lender computing system having a database of records of borrowers with mortgages with an associated lender; and 
a mortgage brokering computing system, wherein the computing systems are operatively interconnected in signal communication via a communications network incorporating a blockchain, the mortgage brokering computing system configured to: 
i) provide an interface to capture borrower identification details, asset identification details, and a lender discrimination model; 
ii) transact with the identification service computing system to verify the authenticity of the captured borrower identification details; 
iii) transact with the financial institution computing system to establish a creditworthiness rating for the borrower; 
iv) transact with the property registry computing system to verify the authenticity of the captured asset details; 
v) transact with a suitable appraiser to assign a value to the verified asset; 
vi) record the capturing, verification, creditworthiness and valuation transactions in a blockchain; 
vii) automatically compare the borrower identification details, creditworthiness rating, asset identification details and asset valuation with the lender discrimination model to produce a lending decision; and 
viii) record the comparison transaction and lending decision in a blockchain; 
wherein the mortgage brokering computing system operatively generates aggregate blockchains on the network for providing a demonstrable and auditable history for the respective captured identification details and subsequent transactions for brokering a mortgage. 

2. 	The transaction arrangement of claim 1, 
wherein the mortgage brokering computing system is further configured to: 
i) transact with the financial institution computing system to review the creditworthiness rating of the borrower; 
ii) record the creditworthiness review transaction in a blockchain; 
iii) compare the creditworthiness review with the lender's discrimination model based on lending requirements; and 
iv) if the borrower's creditworthiness rating compares unfavourably with the lender's discrimination model, automatically notify the lender computing system; 
wherein the mortgage brokering computing system operatively creates of an auditable history of the creditworthiness review transaction as well as facilitates automatic and periodic monitoring of the lender's borrowers to notify said lender should a borrower's creditworthiness rating change with respect to such lender's discrimination model. 

3. 	The transaction arrangement of claim 1, 
wherein the borrower identification details are selected from a non-exhaustive group consisting of a name, a licence number, a passport number, an identity number, and biometric information. 

4. 	The transaction arrangement of claim 1, 
wherein the identification service computing system is part of a system of an authority selected from a non-exhaustive group consisting of a vehicle licensing authority, a passport control authority, a financial institution, a tax authority, and a government records authority. 

5. 	The transaction arrangement of claim 1, 
wherein the borrower identification details include consent from such borrower in compliance with privacy and/or security requirements. 

6. 	The transaction arrangement of claim 1, 
wherein the property registry computing system includes records selected from a non-exhaustive group consisting of an immovable property street address, a lot or plan number, a standard parcel identifier, and a movable property identification or registration number. 

7. 	The transaction arrangement of claim 1, 
wherein the mortgage brokering computing system recording a transaction in a blockchain comprises said system being configured to use an alternative chain based on the block chain algorithm to achieve distributed consensus of said transactions. 

8. 	The transaction arrangement of claim 1,
 wherein the lender discrimination model comprises a plurality of lending requirements against which a borrower's suitability for a mortgage is assessed. 

9. 	The transaction arrangement of claim 1, 
wherein the mortgage brokering computing system is configured to compile the lender discrimination model from captured lending requirements to produce at least two categories of lending decisions. 

10. The transaction arrangement of claim 9, 
wherein the mortgage brokering computing system automatically comparing the borrower identification details, creditworthiness rating, asset identification details and asset valuation with the discrimination model to produce a lending decision comprises said system categorising these details into the at least two categories of lending decisions. 

11. The transaction arrangement of claim 9, 
wherein each category of lending decisions indicates a particular mortgage product of the lender. 

12. The transaction arrangement of claim 1, 
wherein the mortgage brokering computing system is adapted to automatically generate and/or populate supporting documentation with transaction data. 

13. 	The transaction arrangement of claim 12, 
wherein the mortgage brokering computing system is adapted to provide such populated supporting documentation to a party for electronic signature, and to record such transaction in a blockchain. 

14. 	The transaction arrangement of claim 1, 
wherein, where the lending decision is in the affirmative, the mortgage brokering computing system is further configured to facilitate a transfer of funds from the lender to secure the asset for the borrower. 

15. 	A mortgage brokering computing system comprising: 
(1) an input interface configured to receive transaction data from a communications network; 
(2) an output interface configured to transmit transaction data onto a communications network; 
(3) a non-transitory electronic storage device configured to house a database for storing processor instructions; and 
(4) a processor operatively arranged in signal communication with the input and output interfaces and the storage device, said processor adapted to: 
for a borrower: 
i) capture borrower identification details; 
ii) verify such captured identification details with a third-party identification service; 
iii) establish a creditworthiness rating with a third-party financial institution; and 
iv) record the capturing, verification and creditworthiness transactions in a blockchain; 
for an asset to be mortgaged: 
i) capture asset identification details; 
ii) verify such captured asset details with a third-party property registry; 
iii) value the verified asset; and 
iv) record the capturing, verification and valuation transactions in a blockchain; 
for a lender: 
i) configure a discrimination model based on lending requirements; 
ii) automatically compare the borrower identification details, creditworthiness rating, asset identification details and asset valuation with the discrimination model to produce a lending decision; and 
iii) record the comparison transaction and lending decision in a blockchain; 
wherein the system operatively generates aggregate blockchains providing a demonstrable and auditable history for the respective identification details and subsequent transactions for brokering a mortgage. 

16. 	The mortgage brokering computing system of claim 15, 
wherein the processor is further configured to: 
i) transact with a financial institution via the communications network to review a creditworthiness rating of a borrower having a mortgage with a lender; 
ii) record the creditworthiness review transaction in a blockchain via the communications network; 
iii) compare the creditworthiness review with a lender's discrimination model based on lending requirements; and 
iv) if the borrower's creditworthiness rating compares unfavourably with the lender's discrimination model, automatically notify the lender; 
wherein the system operatively creates an auditable history of the creditworthiness review transaction to facilitate automatic and periodic monitoring of the lender's borrowers to notify said lender should a borrower's creditworthiness rating change with respect to such lender's discrimination model. 

17. 	A computer-implemented mortgage brokering method comprising the steps of: 
for a borrower: 
i) capturing borrower identification details; 
ii) verifying such captured identification details with a third-party identification service; 
iii) establishing a creditworthiness rating with a third-party financial institution; and 
iv) recording the capturing, verification and creditworthiness transactions in a blockchain; 
for an asset to be mortgaged: 
i) capturing asset identification details; 
ii) verifying such captured asset details with a third-party property registry; 
iii) valuing the verified asset; and 
iv) recording the capturing, verification and valuation transactions in a blockchain; 
for a lender: 
i) configuring a discrimination model based on lending requirements; 
ii) automatically comparing the borrower identification details, creditworthiness rating, asset identification details and asset valuation with the discrimination model to produce a lending decision; and 
iii) recording the comparison transaction and lending decision in a blockchain; 
wherein the aggregate blockchains provide a demonstrable and auditable history for the respective identification details and subsequent transactions for brokering a mortgage. 

18. 	The method of claim 17, which comprises the further steps of: 
i) transacting with the financial institution to review a creditworthiness rating of a borrower having a mortgage with a lender; 
ii) recording the creditworthiness review transaction in a blockchain; 
iii) comparing the creditworthiness review with a lender's discrimination model based on lending requirements; and 
iv) if the borrower's creditworthiness rating compares unfavourably with the lender's discrimination model, automatically notifying the lender; 
wherein an auditable history of the creditworthiness review transaction is created to facilitate automatic and periodic monitoring of the lender's borrowers to notify said lender should a borrower's creditworthiness rating change with respect to such lender's discrimination model.

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a system and method for a mortgage transaction. This type of method of organizing human activity is a commercial or legal interaction similar to agreements in the form of contracts, legal obligations, and sales activities. Thus, the claims recite an abstract idea. 

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claim as a whole merely uses a computer as a tool to perform the abstract idea. The computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Furthermore, limitations that include receiving data via an interface, receiving data from another computer system, and recording data are insignificant extrasolution activity and do not integrate the abstract idea. Therefore, the abstract idea is not integrated into a practical application.

Step 2B: Does the Claim Provide an Inventive Concept?
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, the additional elements that are used for performing insignificant extra-solution activities as described above are well understood, routine, and conventional functions. Activities such as data gathering are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order).
As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto, U.S. Patent Number 7,107,241 B1 and Oparah (Oparah, Don. “3 Ways that the Blockchain will Change the Real Estate Market,” Tech Crunch, https://techcrunch.com/2016/02/06/3-ways-that-blockchain-will-change-the-real-estate-market/ (Feb. 6, 2016)).

Claim 1:
Pinto teaches: 
an identification service computing system having a database of identification records of potential borrowers (see at least Pinto, Figure 3, item 307 and associated text; column 7, lines 4-16 (The borrower’s representations are verified.)).
a financial institution computing system having a database with record of a borrower's ability to repay a mortgage or loan (see at least Pinto, Figure 3, item 307 and associated text; column 7, lines 60-62 (“Credit agent 307 returns a credit report 306 including a FICO score or equivalent.”)).
a property registry computing system having a database of records of potential mortgageable assets (see at least Pinto, Figure 3, item 313 and associated text; column 8, lines 3-5 (“Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313.”)).
a lender computing system having a database of records of borrowers with mortgages with an associated lender (see at least Pinto, Figure 3, item 305 and associated text).
a mortgage brokering computing system, wherein the computing systems are operatively interconnected in signal communication via a communications network incorporating a blockchain, the mortgage brokering computing system configured to (see at least Pinto, Figure 3, item 303 (Loan Processor) and associated text).
i) provide an interface to capture borrower identification details, asset identification details, and a lender discrimination model (see at least Pinto, column 7, lines 40-53 (A borrower may complete a loan application electronically that includes borrower and collateral information.)).
ii) transact with the identification service computing system to verify the authenticity of the captured borrower identification details (see at least Pinto, column 7, lines 4-16 (The borrower’s representations are verified.)).
iii) transact with the financial institution computing system to establish a creditworthiness rating for the borrower (see at least Pinto, column 7, lines 60-62 (“Credit agent 307 returns a credit report 306 including a FICO score or equivalent.”)).
iv) transact with the property registry computing system to verify the authenticity of the captured asset details (see at least Pinto, Figure 3, item 313 and associated text; column 8, lines 3-5 (“Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313.”); column 6, line 67 through column 7, line 3 (“A full title search examines records documenting the chain of title, taxes levied against the property, as well as judgments and liens against current or prior owners.”)).
v) transact with a suitable appraiser to assign a value to the verified asset (see at least Pinto, column 6, lines 19-30 (property valuation/appraisal)).
vii) automatically compare the borrower identification details, creditworthiness rating, asset identification details and asset valuation with the lender discrimination model to produce a lending decision (see at least Pinto, Figure 4 (“APPLY UNDERWRITING MATRIX”) and associated text; Figure 5 and associated text; column 7, line 67 through column 8, line 11 (“In the example of FIG. 3, lender 305 provides an underwriting matrix information 316 that correlates credit report information with acceptable loan processing actions that can be taken by the loan processor. Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313, federal regulators and the like. For example, matrix 501 shown in FIG. 5 includes a combination of lenders underwriting conditions and title insurance underwriting conditions established based upon particular FICO score ranges. Depending on the FICO score returned in report 306, the underwriter may use the applicant's representations without further verification or documentation.”)).
Pinto does not explicitly teach:
vi) record the capturing, verification, creditworthiness and valuation transactions in a blockchain.
viii) record the comparison transaction and lending decision in a blockchain.
wherein the mortgage brokering computing system operatively generates aggregate blockchains on the network for providing a demonstrable and auditable history for the respective captured identification details and subsequent transactions for brokering a mortgage.
Oparah, however, does teach:
Using blockchain to record mortgage transaction information. Digital IDs can be created for the buyer, seller, and real estate asset using blockchain. Data required for the mortgage transaction would be instantly verifiable. Because real estate would have its own digital identity, data relating to a house such as chain of ownership, repairs, refurbishments would be recorded in blockchain. See Oparah, full document.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oparah’s use of blockchain to record mortgage transaction data with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of “speeding up the system, providing more transparency and offering safer investments to everyone involved.” See Oparah, page 2. As explained in Oparah, the use of blockchain can have many benefits including cutting an escrow company out of the transaction, reducing the likelihood of fraud, and tracking information relating to a home or other real property over an extended period of time. 

Claim 3:
Pinto further teaches: 
wherein the borrower identification details are selected from a non-exhaustive group consisting of a name, a licence number, a passport number, an identity number, and biometric information (see at least Pinto, column 7, lines 48-53 (“Loan application 302 preferably indicates the borrower's identity, social security number, borrower's stated income, collateral identity, stated value of the collateral, and amount of the loan. Other information is typically included such as any representations by the borrower that are to be relied on in the loan process.”)).

Claim 4:
Pinto further teaches: 
wherein the identification service computing system is part of a system of an authority selected from a non-exhaustive group consisting of a vehicle licensing authority, a passport control authority, a financial institution, a tax authority, and a government records authority (see at least Pinto, Figure 3, item 307 (“CREDIT REPORTING AGENT”) and associated text; column 7, lines 4-16 (The borrower’s representations are verified.)).

Claim 5:
Pinto further teaches: 
wherein the borrower identification details include consent from such borrower in compliance with privacy and/or security requirements (see at least Pinto, column 7, lines 40-53 (“A borrower 301 initiates a loan process by completing a loan application 302 either on paper, electronically, by telephone, or other means for communicating with the loan processor. A loan processor may be an agent or broker working for a lender 305, or may be an employee of the lender 305. The loan application 302 may be a proprietary loan application or standardized application such as a uniform residential loan application such as the FannieMae form 1003. Loan application 302 preferably indicates the borrower's identity, social security number, borrower's stated income, collateral identity, stated value of the collateral, and amount of the loan. Other information is typically included such as any representations by the borrower that are to be relied on in the loan process.”)).

Claim 6:
Pinto further teaches: 
wherein the property registry computing system includes records selected from a non-exhaustive group consisting of an immovable property street address, a lot or plan number, a standard parcel identifier, and a movable property identification or registration number (see at least Pinto, column 7, lines 10-11 (“the borrower is asked to identify the property by address or legal description”)).

Claim 8:
Pinto further teaches: 
wherein the lender discrimination model comprises a plurality of lending requirements against which a borrower's suitability for a mortgage is assessed (see at least Pinto, column 7, line 67 through column 8, line 11 (“In the example of FIG. 3, lender 305 provides an underwriting matrix information 316 that correlates credit report information with acceptable loan processing actions that can be taken by the loan processor. Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313, federal regulators and the like. For example, matrix 501 shown in FIG. 5 includes a combination of lenders underwriting conditions and title insurance underwriting conditions established based upon particular FICO score ranges. Depending on the FICO score returned in report 306, the underwriter may use the applicant's representations without further verification or documentation.”)).

Claim 9:
Pinto further teaches: 
wherein the mortgage brokering computing system is configured to compile the lender discrimination model from captured lending requirements to produce at least two categories of lending decisions (see at least Pinto, column 7, line 67 through column 8, line 19 (“In the example of FIG. 3, lender 305 provides an underwriting matrix information 316 that correlates credit report information with acceptable loan processing actions that can be taken by the loan processor. Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313, federal regulators and the like. For example, matrix 501 shown in FIG. 5 includes a combination of lenders underwriting conditions and title insurance underwriting conditions established based upon particular FICO score ranges. Depending on the FICO score returned in report 306, the underwriter may use the applicant's representations without further verification or documentation. Alternatively, certain FICO scores may require additional verification but allow that verification to be postponed until after closing. Lower FICO scores will require higher scrutiny and possibl[y] require conventional, slower loan processing to verify all information. In any case, by using matrix 501 in accordance with the present invention in the approval process the lender’s and/or title insurance company’s criteria for a quality product are satisfied.”)).

Claim 10:
Pinto further teaches: 
wherein the mortgage brokering computing system automatically comparing the borrower identification details, creditworthiness rating, asset identification details and asset valuation with the discrimination model to produce a lending decision comprises said system categorising these details into the at least two categories of lending decisions (see at least Pinto, column 7, lines 60-62 (“Credit agent 307 returns a credit report 306 including a FICO score or equivalent.”); column 7, line 67 through column 8, line 19 (FICO score ranges)).

Claim 11:
Pinto further teaches: 
wherein each category of lending decisions indicates a particular mortgage product of the lender (see at least Pinto, column 7, line 67 through column 8, line 19 (A lower FICO score, for example, may require conventional loan process for the mortgage product.)).

Claim 12:
Pinto further teaches: 
wherein the mortgage brokering computing system is adapted to automatically generate and/or populate supporting documentation with transaction data (see at least Pinto, column 9, lines “26-40 (“Title insurance company 313 generates a title policy, for example a lenders title policy 314 naming lender 305 as the beneficiary. Once received, loan processor 303 can generate documentation 308 to be sent to closer 309. Closer 309 may be an representative of loan processor 303, title company 313, lender 305 or another interested third party. Documentation 308 is preferably transmitted electronically by E-mail or facsimile. When available, a secure transmission method is preferred using technology such as S/MIME or OpenPGP to encrypt/decrypt documentation. Closer 309 interacts with borrower 301 to obtain necessary signatures to close the loan. In a particular example, closer 309 receives documentation in less than an hour from the transmittal of application 302.”); claim 9 (“A documentation generation module operable within the loan processing computer system for generating signature documentation for approved loans;”)).

Claim 13:
Pinto further teaches: 
wherein the mortgage brokering computing system is adapted to provide such populated supporting documentation to a party for electronic signature (see at least Pinto, column 9, lines “26-40 (“Title insurance company 313 generates a title policy, for example a lenders title policy 314 naming lender 305 as the beneficiary. Once received, loan processor 303 can generate documentation 308 to be sent to closer 309. Closer 309 may be an representative of loan processor 303, title company 313, lender 305 or another interested third party. Documentation 308 is preferably transmitted electronically by E-mail or facsimile. When available, a secure transmission method is preferred using technology such as S/MIME or OpenPGP to encrypt/decrypt documentation. Closer 309 interacts with borrower 301 to obtain necessary signatures to close the loan. In a particular example, closer 309 receives documentation in less than an hour from the transmittal of application 302.”); claim 9 (“A documentation generation module operable within the loan processing computer system for generating signature documentation for approved loans;”)).
Pinto does not explicitly teach:
and to record such transaction in a blockchain.
Oparah, however, does teach:
Using blockchain to record mortgage transaction information. Digital IDs can be created for the buyer, seller, and real estate asset using blockchain. Data required for the mortgage transaction would be instantly verifiable. Because real estate would have its own digital identity, data relating to a house such as chain of ownership, repairs, refurbishments would be recorded in blockchain. See Oparah, full document.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oparah’s use of blockchain to record mortgage transaction data  with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of “speeding up the system, providing more transparency and offering safer investments to everyone involved.” See Oparah, page 2. As explained in Oparah, the use of blockchain can have many benefits including cutting an escrow company out of the transaction, reducing the likelihood of fraud, and tracking information relating to a home or other real property over an extended period of time. 

Claim 14:
Pinto further teaches: 
wherein, where the lending decision is in the affirmative, the mortgage brokering computing system is further configured to facilitate a transfer of funds from the lender to secure the asset for the borrower (see at least Pinto, Figure 4 (CLOSE, FUND) and associated text).

Claim 15:
Pinto teaches: 
(1) an input interface configured to receive transaction data from a communications network; (2) an output interface configured to transmit transaction data onto a communications network; (3) a non-transitory electronic storage device configured to house a database for storing processor instructions; and (4) a processor operatively arranged in signal communication with the input and output interfaces and the storage device (see at least Pinto, Figure 1 and associated text; Figure 3, item 303 (Loan Processor) and associated text).
said processor adapted to: for a borrower: i) capture borrower identification details (see at least Pinto, column 7, lines 40-53 (A borrower may complete a loan application electronically that includes borrower and collateral information.)).
ii) verify such captured identification details with a third-party identification service (see at least Pinto, Figure 3, item 307 and associated text; column 7, lines 4-16 (The borrower’s representations are verified.)).
iii) establish a creditworthiness rating with a third-party financial institution (see at least Pinto, column 7, lines 60-62 (“Credit agent 307 returns a credit report 306 including a FICO score or equivalent.”)).
for an asset to be mortgaged: i) capture asset identification details (see at least Pinto, column 7, lines 40-53 (A borrower may complete a loan application electronically that includes borrower and collateral information.)).
ii) verify such captured asset details with a third-party property registry (see at least Pinto, Figure 3, item 313 and associated text; column 8, lines 3-5 (“Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313.”); column 6, line 67 through column 7, line 3 (“A full title search examines records documenting the chain of title, taxes levied against the property, as well as judgments and liens against current or prior owners.”)).
iii) value the verified asset (see at least Pinto, column 6, lines 19-30 (property valuation/appraisal)).
for a lender: i) configure a discrimination model based on lending requirements; ii) automatically compare the borrower identification details, creditworthiness rating, asset identification details and asset valuation with the discrimination model to produce a lending decision (see at least Pinto, Figure 4 (“APPLY UNDERWRITING MATRIX”) and associated text; Figure 5 and associated text; column 7, line 67 through column 8, line 11 (“In the example of FIG. 3, lender 305 provides an underwriting matrix information 316 that correlates credit report information with acceptable loan processing actions that can be taken by the loan processor. Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313, federal regulators and the like. For example, matrix 501 shown in FIG. 5 includes a combination of lenders underwriting conditions and title insurance underwriting conditions established based upon particular FICO score ranges. Depending on the FICO score returned in report 306, the underwriter may use the applicant's representations without further verification or documentation.”)).
Pinto does not explicitly teach:
iv) record the capturing, verification and creditworthiness transactions in a blockchain.
iv) record the capturing, verification and valuation transactions in a blockchain.
iii) record the comparison transaction and lending decision in a blockchain.
wherein the system operatively generates aggregate blockchains providing a demonstrable and auditable history for the respective identification details and subsequent transactions for brokering a mortgage.
Oparah, however, does teach:
Using blockchain to record mortgage transaction information. Digital IDs can be created for the buyer, seller, and real estate asset using blockchain. Data required for the mortgage transaction would be instantly verifiable. Because real estate would have its own digital identity, data relating to a house such as chain of ownership, repairs, refurbishments would be recorded in blockchain. See Oparah, full document.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oparah’s use of blockchain to record mortgage transaction data  with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of “speeding up the system, providing more transparency and offering safer investments to everyone involved.” See Oparah, page 2. As explained in Oparah, the use of blockchain can have many benefits including cutting an escrow company out of the transaction, reducing the likelihood of fraud, and tracking information relating to a home or other real property over an extended period of time. 

Claim 17:
Pinto teaches: 
for a borrower: i) capturing borrower identification details (see at least Pinto, column 7, lines 40-53 (A borrower may complete a loan application electronically that includes borrower and collateral information.)).
ii) verifying such captured identification details with a third-party identification service (see at least Pinto, Figure 3, item 307 and associated text; column 7, lines 4-16 (The borrower’s representations are verified.)).
iii) establishing a creditworthiness rating with a third-party financial institution (see at least Pinto, column 7, lines 60-62 (“Credit agent 307 returns a credit report 306 including a FICO score or equivalent.”)).
for an asset to be mortgaged: i) capturing asset identification details (see at least Pinto, column 7, lines 40-53 (A borrower may complete a loan application electronically that includes borrower and collateral information.)).
ii) verifying such captured asset details with a third-party property registry (see at least Pinto, Figure 3, item 313 and associated text; column 8, lines 3-5 (“Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313.”); column 6, line 67 through column 7, line 3 (“A full title search examines records documenting the chain of title, taxes levied against the property, as well as judgments and liens against current or prior owners.”)).
iii) valuing the verified asset (see at least Pinto, column 6, lines 19-30 (property valuation/appraisal)).
for a lender: i) configuring a discrimination model based on lending requirements; ii) automatically comparing the borrower identification details, creditworthiness rating, asset identification details and asset valuation with the discrimination model to produce a lending decision (see at least Pinto, Figure 4 (“APPLY UNDERWRITING MATRIX”) and associated text; Figure 5 and associated text; column 7, line 67 through column 8, line 11 (“In the example of FIG. 3, lender 305 provides an underwriting matrix information 316 that correlates credit report information with acceptable loan processing actions that can be taken by the loan processor. Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313, federal regulators and the like. For example, matrix 501 shown in FIG. 5 includes a combination of lenders underwriting conditions and title insurance underwriting conditions established based upon particular FICO score ranges. Depending on the FICO score returned in report 306, the underwriter may use the applicant's representations without further verification or documentation.”)).
Pinto does not explicitly teach:
iv) recording the capturing, verification and creditworthiness transactions in a blockchain.
iv) recording the capturing, verification and valuation transactions in a blockchain.
iii) recording the comparison transaction and lending decision in a blockchain.
wherein the aggregate blockchains provide a demonstrable and auditable history for the respective identification details and subsequent transactions for brokering a mortgage.
Oparah, however, does teach:
Using blockchain to record mortgage transaction information. Digital IDs can be created for the buyer, seller, and real estate asset using blockchain. Data required for the mortgage transaction would be instantly verifiable. Because real estate would have its own digital identity, data relating to a house such as chain of ownership, repairs, refurbishments would be recorded in blockchain. See Oparah, full document.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oparah’s use of blockchain to record mortgage transaction data  with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of “speeding up the system, providing more transparency and offering safer investments to everyone involved.” See Oparah, page 2. As explained in Oparah, the use of blockchain can have many benefits including cutting an escrow company out of the transaction, reducing the likelihood of fraud, and tracking information relating to a home or other real property over an extended period of time. 


Claims 2, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto, U.S. Patent Number 7,107,241 B1; Oparah (Oparah, Don. “3 Ways that the Blockchain will Change the Real Estate Market,” Tech Crunch, https://techcrunch.com/2016/02/06/3-ways-that-blockchain-will-change-the-real-estate-market/ (Feb. 6, 2016)); and Magruder et al., U.S. Patent Application Publication Number 2003/0149656 A1.

Claim 2:
Pinto teaches: 
wherein the mortgage brokering computing system is further configured to: i) transact with the financial institution computing system to review the creditworthiness rating of the borrower (see at least Pinto, column 7, lines 60-62 (“Credit agent 307 returns a credit report 306 including a FICO score or equivalent.”)).
iii) compare the creditworthiness review with the lender's discrimination model based on lending requirements (see at least Pinto, Figure 4 (“APPLY UNDERWRITING MATRIX”) and associated text; Figure 5 and associated text; column 7, line 67 through column 8, line 11 (“In the example of FIG. 3, lender 305 provides an underwriting matrix information 316 that correlates credit report information with acceptable loan processing actions that can be taken by the loan processor. Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313, federal regulators and the like. For example, matrix 501 shown in FIG. 5 includes a combination of lenders underwriting conditions and title insurance underwriting conditions established based upon particular FICO score ranges. Depending on the FICO score returned in report 306, the underwriter may use the applicant's representations without further verification or documentation.”)).
iv) if the borrower's creditworthiness rating compares unfavourably with the lender's discrimination model, automatically notify the lender computing system (see at least Pinto, Figure 4 (see output from “APPLY UNDERWRITING MATRIX”) and associated text; Figure 5 and associated text; column 8, lines 14-19 (“Lower FICO scores will require higher scrutiny and possible require conventional, slower loan processing to verify all information. In any case, by using matrix 501 in accordance with the present invention in the approval process the lender's and/or title insurance company's criteria for a quality product are satisfied.”)).
Pinto does not explicitly teach:
ii) record the creditworthiness review transaction in a blockchain.
Oparah, however, does teach:
Using blockchain to record mortgage transaction information. Digital IDs can be created for the buyer, seller, and real estate asset using blockchain. Data required for the mortgage transaction would be instantly verifiable. Because real estate would have its own digital identity, data relating to a house such as chain of ownership, repairs, refurbishments would be recorded in blockchain. See Oparah, full document.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oparah’s use of blockchain to record mortgage transaction data  with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of “speeding up the system, providing more transparency and offering safer investments to everyone involved.” See Oparah, page 2. As explained in Oparah, the use of blockchain can have many benefits including cutting an escrow company out of the transaction, reducing the likelihood of fraud, and tracking information relating to a home or other real property over an extended period of time. 

Pinto does not explicitly teach, but Magruder, however, does teach:
wherein the mortgage brokering computing system operatively creates of an auditable history of the creditworthiness review transaction as well as facilitates automatic and periodic monitoring of the lender's borrowers to notify said lender should a borrower's creditworthiness rating change with respect to such lender's discrimination model (see at least Magruder, paragraph 0439 (“The first mortgage processing center communicates with the processing center for equity (606) by providing information for further processing and for retrieving information and results. The equity processing center provides the means for accomplishing, but not limited to the following: completing the home asset management account application; receiving a one-time automated data feed of the loan application information from the mortgage processing centers; making decisions on all referred decisions; communicating decisions on the second account and providing status updates to the mortgage operations; receiving daily change notices pertaining to first mortgage changes; preparing compliance documents on the equity LOC; preparing closing packages; handling funds; auditing files; and completing the annual review process and lien re-recording.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Magruder’s method of gathering and processing mortgage information, and then getting status updates and daily change notices relating to mortgage changes with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of maintaining and receiving the information necessary to stay current with regard to existing and future mortgages. 

Claim 16:
Pinto teaches: 
wherein the processor is further configured to: i) transact with a financial institution via the communications network to review a creditworthiness rating of a borrower having a mortgage with a lender (see at least Pinto, column 7, lines 60-62 (“Credit agent 307 returns a credit report 306 including a FICO score or equivalent.”)).
iii) compare the creditworthiness review with a lender's discrimination model based on lending requirements (see at least Pinto, Figure 4 (“APPLY UNDERWRITING MATRIX”) and associated text; Figure 5 and associated text; column 7, line 67 through column 8, line 11 (“In the example of FIG. 3, lender 305 provides an underwriting matrix information 316 that correlates credit report information with acceptable loan processing actions that can be taken by the loan processor. Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313, federal regulators and the like. For example, matrix 501 shown in FIG. 5 includes a combination of lenders underwriting conditions and title insurance underwriting conditions established based upon particular FICO score ranges. Depending on the FICO score returned in report 306, the underwriter may use the applicant's representations without further verification or documentation.”)).
iv) if the borrower's creditworthiness rating compares unfavourably with the lender's discrimination model, automatically notify the lender (see at least Pinto, Figure 4 (see output from “APPLY UNDERWRITING MATRIX”) and associated text; Figure 5 and associated text; column 8, lines 14-19 (“Lower FICO scores will require higher scrutiny and possible require conventional, slower loan processing to verify all information. In any case, by using matrix 501 in accordance with the present invention in the approval process the lender's and/or title insurance company's criteria for a quality product are satisfied.”)).
Pinto does not explicitly teach:
ii) record the creditworthiness review transaction in a blockchain via the communications network.
Oparah, however, does teach:
Using blockchain to record mortgage transaction information. Digital IDs can be created for the buyer, seller, and real estate asset using blockchain. Data required for the mortgage transaction would be instantly verifiable. Because real estate would have its own digital identity, data relating to a house such as chain of ownership, repairs, refurbishments would be recorded in blockchain. See Oparah, full document.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oparah’s use of blockchain to record mortgage transaction data  with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of “speeding up the system, providing more transparency and offering safer investments to everyone involved.” See Oparah, page 2. As explained in Oparah, the use of blockchain can have many benefits including cutting an escrow company out of the transaction, reducing the likelihood of fraud, and tracking information relating to a home or other real property over an extended period of time. 

Pinto does not explicitly teach, but Magruder, however, does teach:
wherein the system operatively creates an auditable history of the creditworthiness review transaction to facilitate automatic and periodic monitoring of the lender's borrowers to notify said lender should a borrower's creditworthiness rating change with respect to such lender's discrimination model (see at least Magruder, paragraph 0439 (“The first mortgage processing center communicates with the processing center for equity (606) by providing information for further processing and for retrieving information and results. The equity processing center provides the means for accomplishing, but not limited to the following: completing the home asset management account application; receiving a one-time automated data feed of the loan application information from the mortgage processing centers; making decisions on all referred decisions; communicating decisions on the second account and providing status updates to the mortgage operations; receiving daily change notices pertaining to first mortgage changes; preparing compliance documents on the equity LOC; preparing closing packages; handling funds; auditing files; and completing the annual review process and lien re-recording.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Magruder’s method of gathering and processing mortgage information, and then getting status updates and daily change notices relating to mortgage changes with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of maintaining and receiving the information necessary to stay current with regard to existing and future mortgages. 

Claim 18:
Pinto teaches: 
i) transacting with the financial institution to review a creditworthiness rating of a borrower having a mortgage with a lender (see at least Pinto, column 7, lines 60-62 (“Credit agent 307 returns a credit report 306 including a FICO score or equivalent.”)).
iii) comparing the creditworthiness review with a lender's discrimination model based on lending requirements (see at least Pinto, Figure 4 (“APPLY UNDERWRITING MATRIX”) and associated text; Figure 5 and associated text; column 7, line 67 through column 8, line 11 (“In the example of FIG. 3, lender 305 provides an underwriting matrix information 316 that correlates credit report information with acceptable loan processing actions that can be taken by the loan processor. Loan processor 303 may obtain other matrix information from other sources such as title insurance company 313, federal regulators and the like. For example, matrix 501 shown in FIG. 5 includes a combination of lenders underwriting conditions and title insurance underwriting conditions established based upon particular FICO score ranges. Depending on the FICO score returned in report 306, the underwriter may use the applicant's representations without further verification or documentation.”)).
iv) if the borrower's creditworthiness rating compares unfavourably with the lender's discrimination model, automatically notifying the lender (see at least Pinto, Figure 4 (see output from “APPLY UNDERWRITING MATRIX”) and associated text; Figure 5 and associated text; column 8, lines 14-19 (“Lower FICO scores will require higher scrutiny and possible require conventional, slower loan processing to verify all information. In any case, by using matrix 501 in accordance with the present invention in the approval process the lender's and/or title insurance company's criteria for a quality product are satisfied.”)).
Pinto does not explicitly teach:
ii) recording the creditworthiness review transaction in a blockchain.
Oparah, however, does teach:
Using blockchain to record mortgage transaction information. Digital IDs can be created for the buyer, seller, and real estate asset using blockchain. Data required for the mortgage transaction would be instantly verifiable. Because real estate would have its own digital identity, data relating to a house such as chain of ownership, repairs, refurbishments would be recorded in blockchain. See Oparah, full document.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oparah’s use of blockchain to record mortgage transaction data  with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of “speeding up the system, providing more transparency and offering safer investments to everyone involved.” See Oparah, page 2. As explained in Oparah, the use of blockchain can have many benefits including cutting an escrow company out of the transaction, reducing the likelihood of fraud, and tracking information relating to a home or other real property over an extended period of time. 

Pinto does not explicitly teach, but Magruder, however, does teach:
wherein an auditable history of the creditworthiness review transaction is created to facilitate automatic and periodic monitoring of the lender's borrowers to notify said lender should a borrower's creditworthiness rating change with respect to such lender's discrimination model (see at least Magruder, paragraph 0439 (“The first mortgage processing center communicates with the processing center for equity (606) by providing information for further processing and for retrieving information and results. The equity processing center provides the means for accomplishing, but not limited to the following: completing the home asset management account application; receiving a one-time automated data feed of the loan application information from the mortgage processing centers; making decisions on all referred decisions; communicating decisions on the second account and providing status updates to the mortgage operations; receiving daily change notices pertaining to first mortgage changes; preparing compliance documents on the equity LOC; preparing closing packages; handling funds; auditing files; and completing the annual review process and lien re-recording.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Magruder’s method of gathering and processing mortgage information, and then getting status updates and daily change notices relating to mortgage changes with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of maintaining and receiving the information necessary to stay current with regard to existing and future mortgages. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto, U.S. Patent Number 7,107,241 B1; Oparah (Oparah, Don. “3 Ways that the Blockchain will Change the Real Estate Market,” Tech Crunch, https://techcrunch.com/2016/02/06/3-ways-that-blockchain-will-change-the-real-estate-market/ (Feb. 6, 2016)); and Alternative Chain (“Alternative Chain,” Bitcoin Wiki, https://web.archive.org/web/20160405075547/https://en.bitcoin.it/wiki/Alternative_chain (April 5, 2016)). 

Claim 7:
Pinto does not explicitly teach, but Alternative Chain, however, does teach:
wherein the mortgage brokering computing system recording a transaction in a blockchain comprises said system being configured to use an alternative chain based on the block chain algorithm to achieve distributed consensus of said transactions (see at least Alternative Chain (“An alternative chain is a system using the block chain algorithm to achieve distributed consensus on a particular topic.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alternative Chain’s system for using an alternative chain to achieve distributed consensus with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of achieving distributed consensus on a particular topic. See Alternative Chain. 

Alternatively: 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto, U.S. Patent Number 7,107,241 B1; Oparah (Oparah, Don. “3 Ways that the Blockchain will Change the Real Estate Market,” Tech Crunch, https://techcrunch.com/2016/02/06/3-ways-that-blockchain-will-change-the-real-estate-market/ (Feb. 6, 2016)); and Applicant’s admission in Applicant’s Specification. 

Claim 7:
Pinto does not explicitly teach, but Applicant’s Specification, however, does teach:
wherein the mortgage brokering computing system recording a transaction in a blockchain comprises said system being configured to use an alternative chain based on the block chain algorithm to achieve distributed consensus of said transactions (see at least Applicant’s Specification, paragraph 0094 (“The step of recording the capturing, verification and creditworthiness transactions in a blockchain can include using an alternative chain based on the block chain algorithm to achieve distributed consensus of said transactions as is well-known in the art.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Applicant’s Admission in the Specification with Pinto’s system and method for processing a secured collateral loan. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of achieving distributed consensus on a particular topic. See Alternative Chain. 



Other Relevant Prior Art
Johnsrud et al., U.S. Patent Application Publication No. 2017/0243287 A1. This reference teaches an invention for using blockchain for managing resource transfers such as mortgage loans. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571) 270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698